 

AMENDED Share Exchange AGREEMENT

 

THIS AGREEMENT is made effective as of the 14th day of May, 2013

 

AMONG:

 

SILVERSTAR MINING CORP., a corporation organized under the laws of the State of
Nevada, with its executive office located at 2500 Plaza 5, 25th Floor,
Harborside Financial Center, Jersey City, NJ, 07311 (“Pubco”)

 

AND:

 

ARRIBA RESOURCES INC., a corporation organized under the laws of Canada, with
its executive office located at 2301-1277 Melville Street Vancouver BC, Canada
(“Priveco”)

 

AND:

 

THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON Schedule 1 ATTACHED HERETO

 

(the “Selling Shareholders”)

  

WHEREAS:

 

A.                     The Selling Shareholders are the registered and
beneficial owners of all 20,899,262 issued and outstanding common shares in the
capital of Priveco;



 

B.                      Pubco has agreed to issue 2,089,926 common shares of
Pubco in exchange for all of the issued and outstanding capital stock of Priveco
held by Selling Shareholders in accordance with Schedule 1.

 

C.                      Upon the terms and subject to the conditions set forth
in this Agreement, the Selling Shareholders have agreed to sell all of the
issued and outstanding common shares of Priveco held by the Selling Shareholders
to Pubco in exchange for common shares of Pubco.

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1.DEFINITIONS

 

1.1Definitions. The following terms have the following meanings, unless the
context indicates otherwise:

 

(a)“Agreement” shall mean this Agreement, and all the exhibits, schedules and
other documents attached to or referred to in this Agreement, and all amendments
and supplements, if any, to this Agreement;    

(b)“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 



 

 

 

(c)“Closing Date” shall mean a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 10.6 following the satisfaction or
waiver by Pubco and Priveco of the conditions precedent set out in Sections 5.1
and 5.2 respectively;    

(d)“Closing Documents” shall mean the papers, instruments and documents required
to be executed and delivered at the Closing pursuant to this Agreement;    

(e)“Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended;    

(f)“GAAP” shall mean United States generally accepted accounting principles
applied in a manner consistent with prior periods;    

(g)“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;    

(h)“Priveco Shares” shall mean the 20,899,262 common shares of Priveco held by
the Selling Shareholders, being all of the issued and outstanding common shares
of Priveco beneficially held, either directly or indirectly, by the Selling
Shareholders;    

(i)“Pubco Shares” shall mean the 2,089,926 Pubco Common Shares to be issued to
the Selling Shareholders on the Closing Date.    

(j)“SEC” shall mean the Securities and Exchange Commission;    

(k)“Securities Act” shall mean the United States Securities Act of 1933, as
amended;    

(l)“Taxes” shall include international, federal, state, provincial and local
income taxes, capital gains tax, value-added taxes, franchise, personal property
and real property taxes, levies, assessments, tariffs, duties (including any
customs duty), business license or other fees, sales, use and any other taxes
relating to the assets of the designated party or the business of the designated
party for all periods up to and including the Closing Date, together with any
related charge or amount, including interest, fines, penalties and additions to
tax, if any, arising out of tax assessments; and    

(m)“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholders in consideration for the issuance of the Pubco Shares.

 

1.2Schedules. The following schedules are attached to and form part of this
Agreement:

  

  0 – Selling Shareholders   Schedule 2A – Certificate of Non-U.S. Shareholder  
Schedule 2B – Certificate of U.S. Shareholder   Schedule 2C – Certificate of
Canadian Shareholder   Schedule 3 – Directors and Officers of Priveco   Schedule
4 – Directors and Officers of Pubco   Schedule 5 – Priveco Intellectual Property
  Schedule 6 – Priveco Material Contracts   Schedule 7 – List of Priveco
Warrantholders Cancelling Warrants   Schedule 8 – Form of Priveco Warrant
Cancellation Agreement   Schedule 9 – Warrantholders Exchanging Priveco Warrants
for Pubco Warrants   Schedule 10 – Warrantholders Receiving Pubco Warrants  
Schedule 11 – Lock-Up Agreement

  

- 2 -

 

 



1.3                      Currency. All references to currency referred to in
this Agreement are in United States Dollars (US$), unless expressly stated
otherwise.

 

2.                        THE OFFER, PURCHASE AND Sale of Shares

 

2.1                      Offer, Purchase and Sale of Shares. Subject to the
terms and conditions of this Agreement, the Selling Shareholders hereby covenant
and agree to sell, assign and transfer to Pubco, and Pubco hereby covenants and
agrees to purchase from the Selling Shareholders all of the Priveco Shares held
by the Selling Shareholders.

 

2.2                      Consideration. As consideration for the sale of the
Priveco Shares by the Selling Shareholders to Pubco, Pubco shall allot and issue
the Pubco Shares to the Selling Shareholders in the amount set out opposite each
Selling Shareholder’s name in Schedule 1. The Selling Shareholders acknowledge
and agree that the Pubco Shares are being issued pursuant to transactional
exemptions from the prospectus delivery and registration requirements of the
Securities Act; and in the case of Canadian residents, National Instrument
45-106. As required by applicable securities law, the Selling Shareholders agree
to abide by all applicable resale restrictions and hold periods imposed by all
applicable U.S , Canadian and applicable foreign jurisdictions securities
legislation. All certificates representing the Pubco Shares issued on Closing
will be endorsed with one of the following legends pursuant to the Securities
Act in order to reflect the fact that the Pubco Shares will be issued to the
Selling Shareholders pursuant to exemptions from the registration requirements
of the Securities Act:

 

For Selling Shareholders not resident in the United States:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S.
PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

 

For Selling Shareholders resident in the United States:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF EXCEPT UPON
SATISFACTION OF CERTAIN CONDITIONS. INFORMATION CONCERNING THESE RESTRICTIONS
MAY BE OBTAINED FROM THE CORPORATION OR ITS LEGAL COUNSEL. ANY OFFER OR
DISPOSITION OF THESE SECURITIES WITHOUT SATISFACTION OF SAID CONDITIONS WILL BE
WRONGFUL AND WILL NOT ENTITLE THE TRANSFEREE TO REGISTER OWNERSHIP OF THE
SECURITIES WITH THE CORPORATION”

 



- 3 -

 

 

2.3                     Share Exchange Procedure. Each Selling Shareholders may
exchange his, her or its certificate representing the Priveco Shares by
delivering such certificate to Pubco duly executed and endorsed in blank (or
accompanied by duly executed stock powers duly endorsed in blank), in each case
in proper form for transfer, with signatures guaranteed, and, if applicable,
with all stock transfer and any other required documentary stamps affixed
thereto and with appropriate instructions to allow the transfer agent to issue
certificates for the Pubco Shares to the holder thereof, together with:

 

(a)If the Selling Shareholder is listed in Schedule 7 or Schedule 9, a Warrant
Cancellation Agreement, a copy of which is set out in Schedule 8;    

(b)If the Selling Shareholder is not resident in the US, a Certificate of
Non-U.S. Shareholder (the “Regulation S Certificate”), a copy of which is set
out in Schedule 2A; or    

(c)If the Selling is resident in the US, a Certificate of U.S. Shareholder (“US
Certificate”), a copy of which is set out in Schedule 2B; and    

(d)If the Selling Shareholder is resident in Canada, a National Instrument
45-106 Investor Questionnaire (the ”Canadian Questionnaire”), a copy of which is
set out in 2C.

 

2.4                     Fractional Shares. Notwithstanding any other provision
of this Agreement, no certificate for fractional shares of the Pubco Shares will
be issued in the Transaction. In lieu of any such fractional shares, if any of
the Selling Shareholders would otherwise be entitled to receive a fraction of a
share of the Pubco Shares upon surrender of certificates representing the
Priveco Shares for exchange pursuant to this Agreement, the Selling Shareholders
will be entitled to have such fraction rounded up to the nearest whole number of
Pubco Shares and will receive from Pubco a stock certificate representing same.

 

2.5                     Closing Date. The Closing will take place, subject to
the terms and conditions of this Agreement, on the Closing Date.

 

2.6                     Restricted Shares. The Selling Shareholders acknowledge
that the Pubco Shares issued pursuant to the terms and conditions set forth in
this Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
only in accordance with all applicable securities laws.

 

2.7                     Exemptions. The Selling Shareholders acknowledge that
Pubco has advised such Selling Shareholders that Pubco is relying upon the
representations and warranties of the Selling Shareholders set out in the
Questionnaires to issue the Pubco Shares under an exemption from the prospectus
and registration requirements of the Securities Act of 1933, as amended (the
“1933 Act”) and, in the case of Canadian residents, National Instrument 45-106,
and as a consequence, certain protections, rights and remedies provided by the
1933 Act, including statutory rights of rescission or damages, will not be
available to the Selling Shareholders.

 

2.8                     Canadian Resale Restrictions. The Selling Shareholders
acknowledge that Pubco is not a reporting issuer in any province or territory of
Canada and accordingly, any applicable hold periods under the British Columbia
Securities Act or any other Canadian jurisdiction may never expire, and the
Pubco Shares may be subject to resale restrictions in Canada for an indefinite
period of time. Additionally, the Selling Shareholders acknowledge that resale
of any of the Pubco Shares by the Selling Shareholders resident in Canada is
restricted except pursuant to an exemption from applicable securities
legislation.

 

3.                       REPRESENTATIONS AND WARRANTIES OF PRIVECO

 

As of the Closing, Priveco represents and warrants to Pubco, and acknowledges
that Pubco is relying upon such representations and warranties, in connection
with the execution, delivery and performance of this Agreement, notwithstanding
any investigation made by or on behalf of Pubco, as follows:

 

- 4 -

 



 

3.1                     Organization and Good Standing. Priveco is a corporation
duly organized, validly existing and in good standing under the laws of British
Columbia and has the requisite corporate power and authority to own, lease and
to carry on its business as now being conducted. Complete and correct copies of
Priveco’s articles of incorporation, including amendments and bylaws are
attached to Schedule 7. Priveco is duly qualified to do business and is in good
standing as a foreign corporation in each of the jurisdictions in which Priveco
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the business of Priveco taken as a whole.

 





3.2                     Authority. Priveco has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Priveco Documents”) to be
signed by Priveco and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of each of the
Priveco Documents by Priveco and the consummation of the transactions
contemplated hereby have been duly authorized by Priveco’s board of directors.
No other corporate or shareholder proceedings on the part of Priveco is
necessary to authorize such documents or to consummate the transactions
contemplated hereby. This Agreement has been, and the other Priveco Documents
when executed and delivered by Priveco as contemplated by this Agreement will
be, duly executed and delivered by Priveco and this Agreement is, and the other
Priveco Documents when executed and delivered by Priveco as contemplated hereby
will be, valid and binding obligations of Priveco enforceable in accordance with
their respective terms except:

 

(a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;    

(b)as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and    

(c)as limited by public policy.

 

3.3                    Capitalization of Priveco. The entire authorized capital
stock and other equity securities of Priveco consists of 20,899,262 common
shares, par value $0.01 per share, (the “Priveco Common Stock”). As of the date
of this Agreement, there are 20,899,262 shares of Priveco Common Stock and
warrants to acquire another 7,250,000 shares of Priveco Common Stock issued and
outstanding. All of the issued and outstanding shares of Priveco Common Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with the laws of the State
of Nevada and its Articles of Incorporation and Bylaws. There are no outstanding
options, warrants, subscriptions, conversion rights, or other rights,
agreements, or commitments obligating Priveco to issue any additional common
shares of Priveco Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Priveco any common shares of Priveco Common Stock. Except as disclosed in this
Agreement, there are no agreements purporting to restrict the transfer of the
Priveco Common Stock, no voting agreements, shareholders’ agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Priveco
Common Stock.

 

3.4                     Shareholders of Priveco Common Stock. As of the Closing
Date, Schedule 1 contains a true and complete list of the holders of all issued
and outstanding shares of the Priveco Common Stock including each holder’s name,
address and number of Priveco Shares held.

 

3.5                     Directors and Officers of Priveco. The duly elected or
appointed directors and the duly appointed officers of Priveco are as set out in
Schedule 3.

 

3.6                     Corporate Records of Priveco. The corporate records of
Priveco, as required to be maintained by it pursuant to all applicable laws, are
accurate, complete and current in all material respects, and the minute book of
Priveco is, in all material respects, correct and contains all records required
by all applicable laws, as applicable, in regards to all proceedings, consents,
actions and meetings of the shareholders and the board of directors of Priveco.

 



- 5 -

 

  

3.7                    Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:

 

(a)conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;    

(b)violate any provision of the Articles of Incorporation, Bylaws or any other
organizational documents of Priveco, any of its subsidiaries or any applicable
laws; or    

(c)violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Priveco, any of
its subsidiaries or any of their respective material property or assets.

 

3.8                    Actions and Proceedings. To the best knowledge of
Priveco, there is no basis for and there is no action, suit, judgment, claim,
demand or proceeding outstanding or pending, or threatened against or affecting
Priveco or which involves any of the business, or the properties or assets of
Priveco that, if adversely resolved or determined, would have a material adverse
effect on the business, operations, assets, properties, prospects, or conditions
of Priveco taken as a whole (a “Priveco Material Adverse Effect”). There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have such a Priveco Material
Adverse Effect.

 

3.9                    Compliance.

 

(a)To the best knowledge of Priveco, Priveco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Priveco;    

(b)To the best knowledge of Priveco, Priveco is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Priveco Material Adverse Effect;    

(c)Priveco has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Priveco, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and    

(d)To the best knowledge of Priveco, Priveco has operated in material compliance
with all laws, rules, statutes, ordinances, orders and regulations applicable to
its business. Priveco has not received any notice of any violation thereof, nor
is Priveco aware of any valid basis therefore.

 



- 6 -

 

  

3.10                   Financial Representations. Priveco has provided audited
financial statements which are true, correct, and complete copies of its audited
balance sheet dated as of December 31, 2012 (the “Priveco Accounting Date”),
together with related statements of operations, balance sheets, cash flows, and
changes in shareholder’s equity and footnotes for the fiscal year ended December
31, 2012, (collectively, the “Priveco Financial Statements”).

 

The Priveco Financial Statements:

 

(a)are in accordance with the books and records of Priveco;    

(b)present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and    

(c)have been prepared in accordance with GAAP.

 

Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Pubco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.

 

3.11                   Absence of Undisclosed Liabilities. Except as disclosed
in the Priveco Financial Statements, Schedules and Documents, Priveco has no
material Liabilities or obligations either direct or indirect, matured or
unmatured, absolute, contingent or otherwise, which:

 

(a)are not set forth in the Priveco Financial Statements or have not heretofore
been paid or discharged;    

(b)did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or    

(c)have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Priveco Financial Statements.

 

3.12                   Tax Matters.

 

(a)Priveco is not presently under and has not received notice of, any
contemplated investigation or audit by the Canada Revenue Agency or the Internal
Revenue Service or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;    

(b)All Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and    

(c)To the best knowledge of Priveco, the Priveco Financial Statements contain
full provision for all Taxes including any deferred Taxes that may be assessed
to Priveco for the accounting period ended on the Priveco Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Priveco Accounting Date or for any profit
earned by Priveco on or prior to the Priveco Accounting Date or for which
Priveco is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Priveco Financial Statements.

 



- 7 -

 



 

3.13                    Filings, Consents and Approvals. No filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Priveco of the Transaction
contemplated by this Agreement or to enable Pubco to continue to conduct
Priveco’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.

 

3.14                    Personal Property. Priveco possesses, and has good and
marketable title of all property necessary for the continued operation of the
business of Priveco as presently conducted and as represented to Pubco. All such
property is used in the business of Priveco. All such property is in reasonably
good operating condition (normal wear and tear excepted), and is reasonably fit
for the purposes for which such property is presently used. All material
equipment, furniture, fixtures and other tangible personal property and assets
owned or leased by Priveco is owned by Priveco free and clear of all liens,
security interests, charges, encumbrances, and other adverse claims.

 

3.15                   Intellectual Property

 

(a)Intellectual Property Assets. As set out in Schedule 5, Priveco owns or holds
an interest in all intellectual property assets necessary for the operation of
the business of Priveco as it is currently conducted (collectively, the
“Intellectual Property Assets”), including:    

(i)all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);    

(ii)all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);    

(iii)all copyrights in both published works and unpublished works (collectively,
the “Copyrights”); and    

(iv)all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints owned, used, or licensed by Priveco as licensee or licensor
(collectively, the “Trade Secrets”).    

(b)Agreements. Schedule 5 contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco and its
subsidiaries, of all contracts and agreements relating to the Intellectual
Property Assets to which Priveco and its subsidiaries is a party or by which
Priveco and its subsidiaries is bound, except for any license implied by the
sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco or its
subsidiaries is the licensee. To the best knowledge of Priveco, there are no
outstanding or threatened disputes or disagreements with respect to any such
agreement.    

(c)Intellectual Property and Know-How Necessary for the Business. Except as set
forth in Schedule 5, Priveco and its subsidiaries is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, and has the right to use without payment to a third party of all the
Intellectual Property Assets. Except as set forth in Schedule 3 all former and
current employees and contractors of Priveco and its subsidiaries have executed
written contracts, agreements or other undertakings with Priveco and its
subsidiaries that assign all rights to any inventions, improvements,
discoveries, or information relating to the business of Priveco and its
subsidiaries. No employee, director, officer or shareholder of Priveco or any of
its subsidiaries owns directly or indirectly in whole or in part, any
Intellectual Property Asset which Priveco or any of its subsidiaries is
presently using or which is necessary for the conduct of its business. To the
best knowledge of Priveco, no employee or contractor of Priveco or its
subsidiaries has entered into any contract or agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Priveco or its subsidiaries.

 



- 8 -

 

  

(d)Patents. Except as set out in Schedule 5, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Patent and Priveco
has not filed any patent application with any third party. To the best knowledge
of Priveco, none of the products manufactured and sold, nor any process or
know-how used, by Priveco or any of its subsidiaries infringes or is alleged to
infringe any patent or other proprietary night of any other person or entity.
   

(e)Trademarks. Except as set out in Schedule 5, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Mark and Priveco
has not registered or filed any application to register any Mark with any third
party. To the best knowledge of Priveco, none of the Marks, if any, used by
Priveco or any of its subsidiaries infringes or is alleged to infringe any trade
name, trademark, or service mark of any third party.    

(f)Copyrights. Schedule 5 contains a complete and accurate list and summary
description of all Copyrights. Priveco and its subsidiaries is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, and other adverse claims.
If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. To the best knowledge of Priveco, no Copyright is infringed or has
been challenged or threatened in any way and none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.
   

(g)Trade Secrets. Each of Priveco and its subsidiaries has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets. Each of Priveco and its subsidiaries has good title and an absolute
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and to the best knowledge of Priveco, have not been
used, divulged, or appropriated either for the benefit of any person or entity
or to the detriment of Priveco or any of its subsidiaries. No Trade Secret is
subject to any adverse claim or has been challenged or threatened in any way.
   

(h)Licensed Intellectual Property. Priveco is the licensee of various patents,
trademarks and copyrights, all of which are set forth in Schedule 5.

 

3.16                   Employees and Consultants. All employees and consultants
of Priveco have been paid all salaries, wages, income and any other sum due and
owing to them by Priveco, as at the end of the most recent completed pay period.
Priveco is not aware of any labour conflict with any employees that might
reasonably be expected to have a Priveco Material Adverse Effect. To the best
knowledge of Priveco, no employee of Priveco is in violation of any term of any
employment contract, non-disclosure agreement, non-competition agreement or any
other contract or agreement relating to the relationship of such employee with
Priveco or any other nature of the business conducted or to be conducted by
Priveco.

 



- 9 -

 

 

3.17                    Real Property. Priveco does not own any real property.
Each of the leases, subleases, claims or other real property interests
(collectively, the “Leases”) to which Priveco is a party or is bound is legal,
valid, binding, enforceable and in full force and effect in all material
respects. All rental and other payments required to be paid by Priveco pursuant
to any such Leases have been duly paid and no event has occurred which, upon the
passing of time, the giving of notice, or both, would constitute a breach or
default by any party under any of the Leases. The Leases will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing Date. Priveco has not assigned, transferred,
conveyed, mortgaged, deeded in trust, or encumbered any interest in the Leases
or the leasehold property pursuant thereto.

 

3.18                    Material Contracts and Transactions. Schedule 6 attached
hereto lists each material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which Priveco or any of its subsidiaries
is a party (each, a “Contract”). Each Contract is in full force and effect, and
there exists no material breach or violation of or default by Priveco or any of
its subsidiaries under any Contract, or any event that with notice or the lapse
of time, or both, will create a material breach or violation thereof or default
under any Contract by Priveco or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction contemplated by this Agreement. There exists no
actual or threatened termination, cancellation, or limitation of, or any
amendment, modification, or change to any Contract.

 

3.19                    Certain Transactions. Priveco is not a guarantor or
indemnitor of any indebtedness of any third party, including any person, firm or
corporation.

 

3.20                    No Brokers. Priveco has not incurred any independent
obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction contemplated by
this Agreement.

 

3.21                    Completeness of Disclosure. No representation or
warranty by Priveco in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Pubco pursuant hereto
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

 

3.22                    Absence of Certain Changes or Events. Except as set
forth in this Agreement or the Schedules, since June 30, 2012 there has been no
material change in the business and assets of PRIVECO and to the best knowledge
of PRIVECO’S management, PRIVECO has not become subject to any law or regulation
which materially and adversely affects, or in the future may adversely affect
the business, operations, properties, assets, or condition of PRIVECO.

 



- 10 -

 



 

4.                       REPRESENTATIONS AND WARRANTIES OF PUBCO

 

As of the Closing, Pubco represents and warrants to Priveco and the Selling
Shareholders and acknowledges that Priveco and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Priveco or the Selling Shareholders, as
follows:

 

4.1                     Organization and Good Standing. Pubco is duly
incorporated, organized, validly existing and in good standing under the laws of
the State of Nevada and has all requisite corporate power and authority to own,
lease and to carry on its business as now being conducted. Pubco is qualified to
do business and is in good standing as a foreign corporation in each of the
jurisdictions in which it owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the businesses, operations, or financial condition of
Pubco.

 

4.2                     Authority. Pubco has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Pubco Documents”) to be
signed by Pubco and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of each of the
Pubco Documents by Pubco and the consummation by Pubco of the transactions
contemplated hereby have been duly authorized by its board of directors and no
other corporate or shareholder proceedings on the part of Pubco is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Agreement has been, and the other Pubco Documents when executed and
delivered by Pubco as contemplated by this Agreement will be, duly executed and
delivered by Pubco and this Agreement is, and the other Pubco Documents when
executed and delivered by Pubco, as contemplated hereby will be, valid and
binding obligations of Pubco enforceable in accordance with their respective
terms, except:

 

(a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;    

(b)as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and    

(c)as limited by public policy.

 

Capitalization of Pubco. The authorized capital stock and other equity
securities of Pubco consists of 225,000,000 shares of capital stock comprised of
common shares with a par value of $0.001, (the “Pubco Common Stock”) and no
preferred shares. As of the date of this Agreement, there were 194,429 common
shares issued and outstanding.

 

4.3                      All of the issued and outstanding shares of Pubco
Common Stock have been duly authorized, are validly issued, were not issued in
violation of any pre-emptive rights and are fully paid and non-assessable, are
not subject to pre-emptive rights and were issued in full compliance with all
federal, state, and local laws, rules and regulations. Except as stated herein,
there are no other outstanding options, warrants, subscriptions, phantom shares,
conversion rights, or other rights, agreements, or commitments obligating Pubco
to issue any additional shares of Pubco Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Pubco any shares of Pubco Common Stock as of the date of this
Agreement. There are no agreements purporting to restrict the transfer of the
Pubco Common Stock, no voting agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Pubco Common Stock.

 

4.4                      Directors and Officers of Pubco. The duly elected or
appointed directors and the duly appointed officers of Pubco are as listed on
Schedule 4.

 

4.5                      Corporate Records of Pubco. The corporate records of
Pubco, as required to be maintained by it pursuant to the laws of the State of
Nevada, are accurate, complete and current in all material respects, and the
minute book of Pubco is, in all material respects, correct and contains all
material records required by the law of the State of Nevada in regards to all
proceedings, consents, actions and meetings of the shareholders and the board of
directors of Pubco.

 



- 11 -

 

  

4.6                      Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:

 

(a)conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;    

(b)violate any provision of the applicable incorporation or charter documents of
Pubco; or    

(c)violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Pubco or any of
its material property or assets.

 

4.7                    Validity of Pubco Common Stock Issuable upon the
Transaction. The Pubco Shares to be issued to the Selling Shareholders upon
consummation of the Transaction in accordance with this Agreement will, upon
issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

 

4.8                      Actions and Proceedings. To the best knowledge of
Pubco, there is no claim, charge, arbitration, grievance, action, suit,
investigation or proceeding by or before any court, arbiter, administrative
agency or other governmental authority now pending or, to the best knowledge of
Pubco, threatened against Pubco which involves any of the business, or the
properties or assets of Pubco that, if adversely resolved or determined, would
have a material adverse effect on the business, operations, assets, properties,
prospects or conditions of Pubco taken as a whole (a “Pubco Material Adverse
Effect”). There is no reasonable basis for any claim or action that, based upon
the likelihood of its being asserted and its success if asserted, would have
such a Pubco Material Adverse Effect.

 

4.9                    Compliance.

 

(a)To the best knowledge of Pubco, Pubco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Pubco;    

(b)To the best knowledge of Pubco, Pubco is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;    

(c)Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and    

(d)To the best knowledge of Pubco, Pubco has operated in material compliance
with all laws, rules, statutes, ordinances, orders and regulations applicable to
its business. Pubco has not received any notice of any violation thereof, nor is
Pubco aware of any valid basis therefore.

 

4.10                   Filings, Consents and Approvals. No filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Pubco of the Transaction
contemplated by this Agreement to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.

 



- 12 -

 

  

4.11                    SEC Filings. Pubco has furnished or made available to
Priveco and the Selling Shareholders a true and complete copy its Annual Report
filed on Form 10-K for the year ending September 30, 2012 and its Quarterly
Report filed on Form 10-Q for the period ending March 31, 2013, and Current
Reports subsequently filed with the SEC (collectively, the “Pubco SEC
Documents”). As of their respective dates, to the best knowledge of Pubco, the
Pubco SEC Documents complied in all material respects with the requirements of
the Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Pubco SEC Documents. The
Pubco SEC Documents constitute all of the documents and reports that Pubco was
required to file with the SEC pursuant to the Exchange Act and the rules and
regulations promulgated thereunder by the SEC.

 

 4.12                    Financial Representations. Included with the Pubco SEC
Documents are true, correct, and complete copies of audited balance sheets for
Pubco dated as of September 30, 2012 (the “Pubco Accounting Date”), together
with related statements of operations, balance sheet, cash flows, and changes in
shareholder’s equity and footnotes for the fiscal year ended September, 2012,
and unaudited balance sheet, statement of operations, cash flows and footnotes
for the quarter ended March 31, 2013, (collectively, the “Pubco Financial
Statements”). The Pubco Financial Statements:

 

(a)are in ac3cordance with the books and records of Pubco;    

(b)present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods; and    

(c)have been prepared in accordance with GAAP.

 

Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Pubco. Pubco has not engaged in any transaction, maintained any bank account,
or used any funds of Pubco, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Pubco.

 

4.13                    Absence of Undisclosed Liabilities. Except as disclosed
in this Agreement and the Pubco SEC Documents, Pubco has no material Liabilities
or obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 

(a)are not set forth in the Pubco Financial Statements or have not heretofore
been paid or discharged;    

(b)did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or    

(c)have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Pubco Financial Statements.

 

4.14                  Tax Matters.

 

(a)Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Internal Revenue Service or any foreign or state
taxing authority concerning any fiscal year or period ended prior to the date
hereof;    

(b)To the best knowledge of Pubco, all Taxes required to be withheld on or prior
to the date hereof from employees for income Taxes, social security Taxes,
unemployment Taxes and other similar withholding Taxes have been properly
withheld and, if required on or prior to the date hereof, have been deposited
with the appropriate governmental agency; and    

(c)To the best knowledge of Pubco, the Pubco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Pubco for the accounting period ended on the Pubco Accounting Date or for any
prior period in respect of any transaction, event or omission occurring, or any
profit earned, on or prior to the Pubco Accounting Date or for any profit earned
by Pubco on or prior to the Pubco Accounting Date or for which Pubco is
accountable up to such date and all contingent Liabilities for Taxes have been
provided for or disclosed in the Pubco Financial Statements.

 



- 13 -

 

 

4.15                   Absence of Changes. Since the Pubco Accounting Date,
except as disclosed in the Public SEC Documents and except as contemplated in
this Agreement, Pubco has not:

 

(a)incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;    

(b)sold, encumbered, assigned or transferred any material fixed assets or
properties;    

(c)created, incurred, assumed or guaranteed any indebtedness for money borrowed,
or mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;    

(d)made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;    

(e)declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;    

(f)suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;    

(g)suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);    

(h)received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;    

(i)made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $1,000;    

(j)other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;    

(k)entered into any transaction other than in the ordinary course of business
consistent with past practice; or    

(l)agreed, whether in writing or orally, to do any of the foregoing.

 



- 14 -

 



  

4.16                    Absence of Certain Changes or Events. Since the Pubco
Accounting Date, except as and to the extent disclosed in the Pubco SEC
Documents, there has not been:

 

(a)a Pubco Material Adverse Effect; or    

(b)any material change by Pubco in its accounting methods, principles or
practices.

 

4.17                    Subsidiaries. Other than Silverstar Mining Canada, Inc.,
Pubco does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations, except as
disclosed in the Pubco SEC Documents.

 

4.18                    Personal Property. There are no material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Pubco, except as disclosed in the Pubco SEC Documents.

 

4.19                    Employees and Consultants. Pubco does not have any
employees or consultants, except as disclosed in the Pubco SEC Documents.

 

4.20                    Material Contracts and Transactions. Other than as
expressly contemplated by this Agreement, there are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Pubco is a party except as disclosed in
writing to Priveco or as disclosed in the Pubco SEC Documents.

 

4.21                    No Brokers. Pubco has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.

 

4.22                    Internal Accounting Controls. Pubco maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Pubco’s certifying officers have evaluated the effectiveness of Pubco’s controls
and procedures as of end of the filing period prior to the filing date of the
Form 10-K for the year ended September 30, 2011 (such date, the “Evaluation
Date”). Pubco presented in its most recently filed Form 10-K the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in Pubco’s internal
controls or, to Pubco’s knowledge, in other factors that could significantly
affect Pubco’s internal controls.

 

4.23                    Listing and Maintenance Requirements. Pubco is currently
quoted on the OTC Bulletin Board.

 

4.24                    Application of Takeover Protections. Pubco and its board
of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under Pubco’s certificate or articles of incorporation
(or similar charter documents) or the laws of its state of incorporation that is
or could become applicable to Pubco as a result of the transactions under this
Agreement or the exercise of any rights pursuant to this Agreement.

 



4.25                    No SEC or FINRA Inquiries. Neither the Pubco nor any of
its past or present officers or directors is the subject of any formal or
informal inquiry or investigation by the SEC or FINRA. Pubco currently do not
have any outstanding comment letters or other correspondences from the SEC or
the FINRA.

 

4.26                    Completeness of Disclosure. No representation or
warranty by Pubco in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Priveco pursuant hereto
contains or will, to the best knowledge of Pubco, contain any untrue statement
of a material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

  

- 15 -

 



 

5.                       CLOSING CONDITIONS

 

5.1                      Conditions Precedent to Closing by Pubco. The
obligation of Pubco to consummate the Transaction is subject to the satisfaction
or written waiver of the conditions set forth below by a date mutually agreed
upon by the parties hereto in writing and in accordance with Section 10.6. The
Closing of the Transaction contemplated by this Agreement will be deemed to mean
a waiver of all conditions to Closing. These conditions precedent are for the
benefit of Pubco and may be waived by Pubco in its sole discretion.

 

(a)Representations and Warranties. The representations and warranties of Priveco
and the Selling Shareholders set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Priveco will have delivered to Pubco a certificate dated as
of the Closing Date, to the effect that the representations and warranties made
by Priveco in this Agreement are true and correct.    

(b)Performance. All of the covenants and obligations that Priveco and the
Selling Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.    

(c)Transaction Documents. This Agreement, its Schedules and Exhibits, the
Priveco Documents, and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, will have been executed and delivered to Pubco.    

(d)Third Party Consents. Pubco will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.    

(e)No Material Adverse Change. No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.    

(f)No Action. No suit, action, or proceeding will be pending or threatened which
would:    

(i)prevent the consummation of any of the transactions contemplated by this
Agreement; or    

(ii)cause the Transaction to be rescinded following consummation.    

(g)Outstanding Shares. Priveco will have no more than 20,899,262 shares of
Priveco Common Stock issued and outstanding on the Closing Date.    

(h)Due Diligence Generally. Pubco and its legal counsel will be reasonably
satisfied with their due diligence investigation of Priveco that is reasonable
and customary in a transaction of a similar nature to that contemplated by the
Transaction, including:    

(i)materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;
   

(ii)a physical inspection of the assets of Priveco by Pubco or its
representatives; and    

(iii)title to the material assets of Priveco.    

(i)Compliance with Securities Laws. Pubco will have received evidence
satisfactory to Pubco that the Pubco Shares issuable in the Transaction will be
issuable:    

(i)without registration pursuant to the Securities Act in reliance on a safe
harbour from the registration requirements of the Securities Act provided by
Regulation S or Regulation D; and    

(ii)in reliance upon a Canadian National exemption from the prospectus and
registration requirements of National Instrument 45-106.    

In order to establish the availability of the safe harbor from the registration
requirements of the 1933 Act and the prospectus and registration requirements of
the 1933 Act for the issuance of Pubco Shares to each Selling Shareholders,
Priveco will deliver to Pubco on Closing, a Regulation S Certificate, a US
Certificate or a Canadian Questionnaire, as applicable, duly executed by each
Selling Shareholders.    

(j)Lock-up Agreement. All registered shareholders of Priveco Common Stock, as
identified in Schedule 1, will execute Lock-up Agreements, the form of which is
presented in Schedule 11, that restrict the trading of the Pubco Common Stock
they will receive for a period of 12 months from the Closing Date.

 



- 16 -

 

 

5.2                    Conditions Precedent to Closing by Priveco. The
obligation of Priveco and the Selling Shareholders to consummate the Transaction
is subject to the satisfaction or written waiver of the conditions set forth
below by a date mutually agreed upon by the parties hereto in writing and in
accordance with Section 10.6. The Closing of the Transaction will be deemed to
mean a waiver of all conditions to Closing. These conditions precedent are for
the benefit of Priveco and the Selling Shareholders and may be waived by Priveco
and the Selling Shareholders in their discretion.

 

(a)Outstanding Shares. No restrictions on the number of shares of Pubco Common
Stock issued and outstanding on the Closing Date.    

(b)Representations and Warranties. The representations and warranties of Pubco
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and Pubco
will have delivered to Priveco a certificate dated the Closing Date, to the
effect that the representations and warranties made by Pubco in this Agreement
are true and correct.    

(c)Performance. All of the covenants and obligations that Pubco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.    

(d)Transaction Documents. This Agreement, including Schedules and Exhibits, the
Pubco Documents and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Priveco, will have been executed and delivered by Pubco.    

(e)No Material Adverse Change. No Pubco Material Adverse Effect will have
occurred since the date of this Agreement.    

(f)No Action. No suit, action, or proceeding will be pending or threatened
before any governmental or regulatory authority wherein an unfavorable judgment,
order, decree, stipulation, injunction or charge would result in and/or:    

(i)prevent the consummation of any of the transactions contemplated by this
Agreement; or    

(ii)cause the Transaction to be rescinded following consummation.    

(g)Public Market. On the Closing Date, the shares of Pubco Common Stock will be
quoted on FINRA’s OTC Bulletin Board.    

(h)Due Diligence Review of Financial Statements. Priveco and its accountants
will be reasonably satisfied with their due diligence investigation and review
of the Pubco Financial Statements, the Pubco SEC Documents, and the contents
thereof, prepared in accordance with GAAP.    

(i)Due Diligence Generally. Priveco will be reasonably satisfied with their due
diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.

  

- 17 -

 



 

6.                     ADDITIONAL COVENANTS OF THE PARTIES

 

6.1                    Notification of Financial Liabilities. Priveco will
immediately notify Pubco in accordance with Section 10.6 hereof, if Priveco
receives any advice or notification from its independent certified public
accounts that Priveco has used any improper accounting practice that would have
the effect of not reflecting or incorrectly reflecting in the books, records,
and accounts of Priveco, any properties, assets, Liabilities, revenues, or
expenses. Notwithstanding any statement to the contrary in this Agreement, this
covenant will survive Closing and continue in full force and effect.

 

6.2                    Access and Investigation. Between the date of this
Agreement and the Closing Date, Priveco, on the one hand, and Pubco, on the
other hand, will, and will cause each of their respective representatives to:

 

(a)afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;    

(b)furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and    

(c)furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

 

6.3                    Confidentiality. All information regarding the business
of Priveco including, without limitation, financial information that Priveco
provides to Pubco during Pubco’s due diligence investigation of Priveco will be
kept in strict confidence by Pubco and will not be used (except in connection
with due diligence), dealt with, exploited or commercialized by Pubco or
disclosed to any third party (other than Pubco’s professional accounting and
legal advisors) without the prior written consent of Priveco. If the Transaction
contemplated by this Agreement does not proceed for any reason, then upon
receipt of a written request from Priveco, Pubco will immediately return to
Priveco (or as directed by Priveco) any information received regarding Priveco’s
business. Likewise, all information regarding the business of Pubco including,
without limitation, financial information that Pubco provides to Priveco during
its due diligence investigation of Pubco will be kept in strict confidence by
Priveco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Priveco or disclosed to any third party
(other than Priveco’s professional accounting and legal advisors) without
Pubco’s prior written consent. If the Transaction contemplated by this Agreement
does not proceed for any reason, then upon receipt of a written request from
Pubco, Priveco will immediately return to Pubco (or as directed by Pubco) any
information received regarding Pubco’s business.

 

6.4                    Notification. Between the date of this Agreement and the
Closing Date, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules relating to such party, such party will promptly
deliver to the other parties a supplement to the Schedules specifying such
change. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenants in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

 



- 18 -

 

 

6.5                    Exclusivity. Until such time, if any, as this Agreement
is terminated pursuant to this Agreement, Priveco and Pubco will not, directly
or indirectly, solicit, initiate, entertain or accept any inquiries or proposals
from, discuss or negotiate with, provide any non-public information to, or
consider the merits of any unsolicited inquiries or proposals from, any person
or entity relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Priveco or Pubco, as applicable, or any merger, consolidation, business
combination, or similar transaction other than as contemplated by this
Agreement.

 

6.6                   Conduct of Priveco and Pubco Business Prior to Closing.
From the date of this Agreement to the Closing Date, and except to the extent
that Pubco otherwise consents in writing, Priveco will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that
Priveco otherwise consents in writing, Pubco will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

 

6.7                   Certain Acts Prohibited – Priveco. Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
between the date of this Agreement and the Closing Date, Priveco will not,
without the prior written consent of Pubco:

 

(a)amend its Articles, Bylaws or other incorporation documents;    

(b)incur any liability or obligation other than in the ordinary course of
business or encumber or permit the encumbrance of any properties or assets of
Priveco except in the ordinary course of business;    

(c)dispose of or contract to dispose of any Priveco property or assets,
including the Intellectual Property Assets, except in the ordinary course of
business consistent with past practice;    

(d)issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;    

(e)not:    

(i)declare, set aside or pay any dividends on, or make any other distributions
in respect of the Priveco Common Stock, or    

(ii)split, combine or reclassify any Priveco Common Stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Priveco Common Stock; or    

(f)not materially increase benefits or compensation expenses of Priveco, other
than as contemplated by the terms of any employment agreement in existence on
the date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 



- 19 -

 

  

6.8                   Certain Acts Prohibited - Pubco. Except as expressly
contemplated by this Agreement, between the date of this Agreement and the
Closing Date, Pubco will not, without the prior written consent of Priveco:

 

(a)amend its Articles, Bylaws or other incorporation documents;    

(b)incur any liability or obligation or encumber or permit the encumbrance of
any properties or assets of Pubco except in the ordinary course of business
consistent with past practice;    

(c)dispose of or contract to dispose of any Pubco property or assets except in
the ordinary course of business consistent with past practice;    

(d)declare, set aside or pay any dividends on, or make any other distributions
in respect of the Pubco Common Stock; or    

(e)materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

 

6.9                    Public Announcements. Pubco and Priveco each agree that
they will not release or issue any reports or statements or make any public
announcements relating to this Agreement or the Transaction contemplated herein
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other party hereto and seeking their
reasonable consent to such announcement.

 

6.10                  Pubco Board of Directors and Officers. The current
directors of Pubco will adopt resolutions appointing Ronald Holland as member
and Chairman of the board of directors. The appointments will be effective on
Closing.

 

6.11                  Priveco and Pubco Warrants.

 

(a)Priveco has 7,250,000 warrants issued and outstanding on the date of this
Agreement. Of these, 5,200,000, as listed in Schedule 7, will be cancelled.    

(b)The remaining 2,050,000 warrants will be exchanged for 410,000 warrants to
acquire common shares of Pubco at $1.75 per share for a period of 360 days from
the date of Closing as set out in Schedule 9.    

(c)An additional 1,599,852 warrants to acquire common shares of Pubco at $1.75
per share for a period of 360 days from the date of Closing shall be issued to
the shareholders set out in Schedule 10.

 



- 20 -

 



 

7.                    CLOSING

 

7.1                   Closing. The Closing shall take place on December 15, 2012
at the offices of the lawyers for Priveco or at such other location or such
other date as may be agreed to by the parties. Notwithstanding the location of
the Closing, each party agrees that the Closing may be completed by the exchange
of undertakings between the respective legal counsel for Priveco and Pubco,
provided such undertakings are satisfactory to each party’s respective legal
counsel.

 

7.2                   Closing Deliveries of Priveco and the Selling
Shareholders. At Closing, Priveco and the Selling Shareholders will deliver or
cause to be delivered the following, fully executed and in the form and
substance reasonably satisfactory to Pubco:

 

(a)copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Priveco evidencing approval of this Agreement and the
Transaction;    

(b)share certificates representing the Priveco Shares as required by Section 2.4
of this Agreement;    

(c)warrant certificates representing the Priveco Warrants for cancellation;    

(d)a signed copy of the Warrant Cancellation Agreement as specified in Schedule
8, provided by every Selling Shareholder listed in Schedule 7;    

(e)all certificates and other documents required by Section 2.4 of this
Agreement; and    

(f)the Priveco Documents and any other necessary documents, each duly executed
by Priveco, as required to give effect to the Transaction.

 

7.3                   Closing Deliveries of Pubco. At Closing, Pubco will
deliver or cause to be delivered the following, fully executed and in the form
and substance reasonably satisfactory to Priveco:

 

(a)copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Pubco evidencing approval of this Agreement and the
Transaction;    

(b)all other certificates, amendments and other documents required by Section
5.2 of this Agreement ;    

(c)warrant certificates for the Selling Shareholders who are exchanging Priveco
Warrants for Pubco Warrants;    

(d)the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction; and    

(e)the resolutions required to effect the changes contemplated in Sections 6.10
and 6.11 of this Agreement.

 



- 21 -

 

 

8.                    TERMINATION

 

8.1                   Termination. This Agreement may be terminated at any time
prior to the Closing Date contemplated hereby by:

 

(a)mutual agreement of Pubco and Priveco;    

(b)Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);    

(c)Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);    

(d)Pubco or Priveco, if the Transaction contemplated by this Agreement has not
been consummated within 30 days of the execution of this Agreement; and    

(e)Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.

 

8.2                   Effect of Termination. In the event of the termination of
this Agreement as provided in Section 8.1, this Agreement will be of no further
force or effect, provided, however, that no termination of this Agreement will
relieve any party of liability for any breaches of this Agreement that are based
on a wrongful refusal or failure to perform any obligations.

 

9.                     INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1                   Certain Definitions. For the purposes of this Article 9
the terms “Loss” and “Losses” mean any and all demands, claims, actions or
causes of action, assessments, losses, damages, Liabilities, costs, and
expenses, including without limitation, interest, penalties, fines and
reasonable attorneys, accountants and other professional fees and expenses, but
excluding any indirect, consequential or punitive damages suffered by Pubco or
Priveco including damages for lost profits or lost business opportunities.

 

9.2                   Agreement of Priveco to Indemnify. Priveco will indemnify,
defend, and hold harmless, to the full extent of the law, Pubco and its
shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Pubco and its shareholders by
reason of, resulting from, based upon or arising out of:

 

(a)the breach by Priveco of any representation or warranty of Priveco contained
in or made pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement; or    

(b)the breach or partial breach by Priveco of any covenant or agreement of
Priveco made in or pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement.

 



- 22 -

 

 

9.3                    Agreement of the Selling Shareholders to Indemnify. The
Selling Shareholders will indemnify, defend, and hold harmless, to the full
extent of the law, Pubco and its shareholders from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Pubco and its shareholders by reason of, resulting from, based upon or arising
out of:

 

(a)any breach by the Selling Shareholders of Section 2.2 of this Agreement; or
   

(b)any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Regulation S Certificate, or the Questionnaire executed by each Selling
Shareholders as part of the share exchange procedure detailed in Section 2.4 of
this Agreement.

 

9.4                    Agreement of Pubco to Indemnify. Pubco will indemnify,
defend, and hold harmless, to the full extent of the law, Priveco and the
Selling Shareholders from, against, for, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Priveco and the
Selling Shareholders by reason of, resulting from, based upon or arising out of:

 

(a)the breach by Pubco of any representation or warranty of Pubco contained in
or made pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement; or    

(b)the breach or partial breach by Pubco of any covenant or agreement of Pubco
made in or pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement.

 

10.                    MISCELLANEOUS PROVISIONS

 

10.1                  Effectiveness of Representations; Survival. Each party is
entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representation, warranties and agreement will be
effective regardless of any investigation that any party has undertaken or
failed to undertake. Unless otherwise stated in this Agreement, and except for
instances of fraud, the representations, warranties and agreements will survive
the Closing Date and continue in full force and effect until one (1) year after
the Closing Date.

 

10.2                    Further Assurances. Each of the parties hereto will
co-operate with the others and execute and deliver to the other parties hereto
such other instruments and documents and take such other actions as may be
reasonably requested from time to time by any other party hereto as necessary to
carry out, evidence, and confirm the intended purposes of this Agreement.

 

10.3                    Amendment. This Agreement may not be amended except by
an instrument in writing signed by each of the parties.

 

10.4                    Expenses. Pubco will bear all costs incurred in
connection with the preparation, execution and its performance of this Agreement
and the Transaction contemplated hereby, including all fees and expenses of
agents, representatives and accountants; provided that Pubco and Priveco will
bear their respective legal costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby.

 

10.5                    Entire Agreement. This Agreement, the schedules attached
hereto and the other documents in connection with this transaction contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

 

10.6                    Notices. All notices and other communications required
or permitted under this Agreement must be in writing and will be deemed given if
sent by email, personal delivery, faxed with electronic confirmation of
delivery, internationally-recognized express courier or registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
addresses provided on the first page of this Agreement.

 



- 23 -

 

  

All such notices and other communications will be deemed to have been received:

 

(a)In the case of email, on the day after the email has been sent;    

(b)in the case of personal delivery, on the date of such delivery;    

(c)in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;    

(d)in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and    

(e)in the case of mailing, on the fifth business day following mailing.

 

10.7                   Headings. The headings contained in this Agreement are
for convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

10.8                   Benefits. This Agreement is and will only be construed as
for the benefit of or enforceable by those persons party to this Agreement.

 

10.9                   Assignment. This Agreement may not be assigned (except by
operation of law) by any party without the consent of the other parties.

 

10.10                 Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed therein.

 

10.11                   Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

10.12                  Gender. All references to any party will be read with
such changes in number and gender as the context or reference requires.

 

10.13                 Business Days. If the last or appointed day for the taking
of any action required or the expiration of any rights granted herein shall be a
Saturday, Sunday or a legal holiday in the Province of British Columbia, then
such action may be taken or right may be exercised on the next succeeding day
which is not a Saturday, Sunday or such a legal holiday.

 

10.14                 Counterparts. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

10.15                 Electronic Execution. This Agreement may be executed by
delivery of executed signature pages by electronic reproduction, email, fax and
such email or fax reproduction execution will be effective for all purposes.

 

10.16                 Schedules and Exhibits. The schedules and exhibits are
attached to this Agreement and incorporated herein.

 



- 24 -

 

  

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

SILVERSTAR MINING CORP.

  

Per: /s/ Neil Kleinman   Per: /s/ Jared Robinson   Authorized Signatory    
Authorized Signatory Name: Neil Kleinman   Name: Jared Robinson Title: President
and Director   Title: Chief Financial Officer and Director           ARRIBA
RESOURCES INC                 Per: /s/ Matthew Hamilton         Authorized
Signatory       Name: Matthew Hamilton       Title: President and Director      



  

SELLING SHAREHOLDERS OF ARRIBA RESOURCES INC.

 



      Korat Super Fund   Edelweiss Group Holdings Limited       By: Title:   By:
Title:             Mexican Resources Ltd   Fox Explorations Ltd.       By:
Title:   By: Title:             Midas De Alta Ley La Palma. S.A. De. C.V.  
Gonet & Cie       By: Title:   By: Title:

 



- 25 -

 

  



      Matthew Hamilton   Mark Bloom             David Greenway   Steve Elloway  
          Charles Supapodok   Neil Linder             Erica Gregan   Jospehine
Gregan               Steven Koppe   Dominic Goh             Sam Coatham  
Hirokado Kohji             Shawn Gibson   John Percival             Christie
Pier               Xavier Ducros   Benoit Chevalier             Stephanie
Bradshaw   Jarl Smidt-Olsen

 



- 26 -

 

 

SCHEDULE 1

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

Name    Number of
Priveco Shares
held before
Closing   Total Number of
Pubco Shares to
be received on
Closing               Matthew Hamilton   900,000   90,000   Mark Bloom  
3,100,000   310,000   David Greenway   1,400,000   140,000   Steve Elloway  
1,400,000   140,000   Charles Supapodok   400,000   40,000   Neil Linder  
600,000   60,000   Korat Super Fund   200,000   20,000   Erica Gregan   250,000
  25,000   Josephine Gregan   250,000   25,000   Steven Koppe   250,000   25,000
  Dominic Goh   250,000   25,000   Edelweiss Group Holdings Limited   1,000,000
  100,000   Sam Coatham   100,000   10,000   Hirokado Kohji   300,000   30,000  
Mexican Resources Ltd   6,599,262   659,926   Fox Explorations Ltd   150,000  
15,000   Shawn Gibson   500,000   50,000   John Percival   150,000   15,000  
Christie Pier   200,000   20,000   Midas De Alta Ley La Palma S.A De C.V.  
1,500,000   150,000   Xavier Ducros   200,000   20,000   Benoit Chevalier  
200,000   20,000   Stephanie Bradshaw   200,000   20,000   Jarl Smidt-Olsen  
400,000   40,000   Gonet & Cie   400,000   40,000               Total  
20,899,262   2,089,926  

 



- 27 -

 

 

SCHEDULE 2A

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

CERTIFICATE OF NON-U.S. SHAREHOLDER

 

In connection with the issuance of common stock (the “Pubco Shares”) of
SILVERSTAR MINING CORP., a Nevada corporation (“Pubco”), to the undersigned,
pursuant to that certain Share Exchange Agreement dated November 23, 2012 (the
“Agreement”), among Pubco, ARRIBA RESOURCES INC., a British Columbia corporation
(“Priveco”) and the shareholders of Priveco as set out in the Agreement (each, a
“Selling Shareholder”), the undersigned Selling Shareholder hereby agrees,
acknowledges, represents and warrants that:

 

1.      the undersigned is not a “U.S. Person” as such term is defined by Rule
902 of Regulation S under the United States Securities Act of 1933, as amended
(“U.S. Securities Act”) (the definition of which includes, but is not limited
to, an individual resident in the U.S. and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

 

2.      none of the Pubco Shares have been or will be registered under the U.S.
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the U.S. Securities Act and in compliance with any applicable
state and foreign securities laws;

 

3.      the Selling Shareholder understands and agrees that offers and sales of
any of the Pubco Shares prior to the expiration of a period of one year after
the date of original issuance of the Pubco Shares (the one year period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

 

4.      the Selling Shareholder understands and agrees not to engage in any
hedging transactions involving any of the Pubco Shares unless such transactions
are in compliance with the provisions of the U.S. Securities Act and in each
case only in accordance with applicable state and provincial securities laws;

 

5.      the Selling Shareholder is acquiring the Pubco Shares for investment
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Pubco Shares in
the United States or to U.S. Persons;

 

6.      the Selling Shareholder has not acquired the Pubco Shares as a result
of, and will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Pubco Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Pubco Shares; provided,
however, that the Selling Shareholder may sell or otherwise dispose of the Pubco
Shares pursuant to registration thereof under the U.S. Securities Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements;

 



- 28 -

 



 

7.      the statutory and regulatory basis for the exemption claimed for the
sale of the Pubco Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;

 

8.      Pubco has not undertaken, and will have no obligation, to register any
of the Pubco Shares under the U.S. Securities Act;

 

9.      Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

 

10.      the undersigned has been advised to consult their own respective legal,
tax and other advisors with respect to the merits and risks of an investment in
the Pubco Shares and, with respect to applicable resale restrictions, is solely
responsible (and Pubco is not in any way responsible) for compliance with
applicable resale restrictions;

 

11.      the undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from Pubco in connection
with the acquisition of the Pubco Shares under the Agreement, and to obtain
additional information, to the extent possessed or obtainable by Pubco without
unreasonable effort or expense;

 

12.      the books and records of Pubco were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);

 

13.      the undersigned:

 

(a)is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;    

(b)the undersigned is acquiring the Pubco Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Pubco Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;    

(c)the applicable securities laws of the authorities in the International
Jurisdiction do not require Pubco to make any filings or seek any approvals of
any kind whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Pubco Shares; and    

(d)the acquisition of the Pubco Shares by the undersigned does not trigger:    

(i)any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or
   

(ii)any continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and

 

the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 13(c) and 13(d) above to the satisfaction of
Pubco, acting reasonably;

 

- 29 -

 



 

14.      the undersigned (i) is able to fend for itself in connection with the
acquisition of the Pubco Shares; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

 

15.      the undersigned is not aware of any advertisement of any of the Pubco
Shares and is not acquiring the Pubco Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

16.      no person has made to the undersigned any written or oral
representations:

 

(a)that any person will resell or repurchase any of the Pubco Shares;    

(b)that any person will refund the purchase price of any of the Pubco Shares;
   

(c)as to the future price or value of any of the Pubco Shares; or    

(d)that any of the Pubco Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

 

17.      none of the Pubco Shares are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the undersigned
that any of the Pubco Shares will become listed on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of Pubco on the OTC Bulletin Board;

 

18.      the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;

 

19.      neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;
Pubco Shares are not being acquired, directly or indirectly, for the account or
benefit of a U.S. Person or a person in the United States;

 

21.      the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

 



- 30 -

 

 

22.      the undersigned understands and agrees that the Pubco Shares will bear
the following legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 

23.      the address of the undersigned included herein is the sole address of
the undersigned as of the date of this certificate.

 



- 31 -

 



 

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

 

    Date:                          , 2013 Signature                        
Print Name                             Title (if applicable)        



 



- 32 -

 

 

SCHEDULE 2B

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

CERTIFICATE OF U.S. SHAREHOLDER

 

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Share Exchange Agreement.

 

This Questionnaire is for use by each Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Shares of the Issuer. The
purpose of this Questionnaire is to assure the Issuer that each Purchaser will
meet the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Purchaser agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

 

The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Purchaser satisfies.)



 

 

                             Category 1 An organization described in Section
501(c)(3) of the United States Internal Revenue Code, a corporation, a
Massachusetts or similar business trust or partnership, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
US $5,000,000.                                      Category 2 A natural person
whose individual net worth, or joint net worth with that person’s spouse, on the
date of purchase exceeds US $1,000,000, exclusive of the investor’s primary
residence.                                      Category 3 A natural person who
had an individual income in excess of US $200,000 in each of the two most recent
years or joint income with that person’s spouse in excess of US $300,000 in each
of those years and has a reasonable expectation of reaching the same income
level in the current year.                                      Category 4 A
“bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 



- 33 -

 

 

                              Category 5 A private business development company
as defined in Section 202(a)(22) of the Investment Advisers Act of 1940 (United
States).                                       Category 6 A director or
executive officer of the Issuer.                                       Category
7 A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.    
                                  Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.



 



Note that prospective Purchaser claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.

 

If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

 



- 34 -

 

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2013.

 

If a Corporation, Partnership or Other Entity:   If an Individual:              
    Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity    



 



- 35 -

 

 

SCHEDULE 2C

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

NATIONAL INSTRUMENT 45-106 INVESTOR QUESTIONNAIRE

 

The purpose of this Questionnaire is to assure Pubco that the Selling
Shareholders will meet certain requirements for the registration and prospectus
exemptions provided for under National Instrument 45-106 (“NI 45-106”), in
respect to the issuance of the Pubco Shares pursuant to the Transaction. Pubco
will rely on the information contained in this Questionnaire for the purposes of
such determination.

 

The undersigned Selling Shareholder covenants, represents and warrants to Pubco
that:

 

1.the Selling Shareholder is (check one or more of the following boxes):

 



(a)   a director, executive officer, employee or control person of Pubco or an
affiliate of Pubco [  ]         (b)   a spouse, parent, grandparent, brother,
sister or child of a director, executive officer or control person of Pubco or
an affiliate of Pubco [  ]         (c)   a parent, grandparent, brother, sister
or child of the spouse of a director, executive officer or control person of
Pubco or an affiliate of Pubco [  ]         (d)   a close personal friend of a
director, executive officer or control person of Pubco or an affiliate of Pubco
[  ]         (e)   a close business associate of a director, executive officer
or control person of Pubco or an affiliate of Pubco [  ]         (f)   a founder
of Pubco or a spouse, parent, grandparent, brother, sister, child, close
personal friend or close business associate of a founder of Pubco [  ]        
(g)   a parent, grandparent, brother, sister or child of the spouse of a founder
of Pubco [  ]         (h)   a company, partnership or other entity which a
majority of the voting securities are beneficially owned by, or a majority of
the directors are, persons or companies as described in paragraphs (a) to (g)
above [  ]         (i)   purchasing the Pubco Shares as principal with an
aggregate value of more than CDN$150,000 [  ]         (j)   an accredited
investor [  ]





     





- 36 -

 

 

2.if the Selling Shareholder has checked one or more of boxes b, c, d, e, f, g
or h in section 1 above, the director(s), executive officer(s), control
person(s) or founder(s) of Pubco with whom the Selling Shareholder has the
relationship is:                

   

(Instructions to Selling Shareholder: fill in the name of each director,
executive officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box h, also indicate which of a to g
describes the securityholders or directors which qualify you as box h and
provide the names of those individuals. Please attach a separate page if
necessary).

  

3.If the Subscriber has ticked box j in section 1 above, the Selling
Shareholders acknowledges and agrees that Pubco shall not consider the Selling
Shareholder’s request for Pubco Shares for acceptance unless the undersigned
provides to Pubco:

 

(i)the information required in sections 4 and 5; and

 

(ii)such other supporting documentation that Pubco or its legal counsel may
request to establish the Selling Shareholder’s qualification as an Accredited
Investor;    

4.the Selling Shareholder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Transaction and the Selling Shareholder is able to bear the economic risk of
loss arising from such Transaction;    

5.the Selling Shareholder satisfies one or more of the categories of “accredited
investor” (as that term is defined in NI 45-106) indicated below (please check
the appropriate box):    

[  ]an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets (as defined in NI 45-106) having an
aggregate realizable value that, before taxes, but net of any related
liabilities, exceeds CDN$1,000,000;    

[  ]an individual whose net income before taxes exceeded CDN$200,000 in each of
the two most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;    

[  ]an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;    

[  ]an entity, other than an individual or investment fund, that has net assets
of at least CDN$5,000,000 as shown on its most recently prepared financial
statements;    

[  ]an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (British Columbia)
or the Securities Act (Newfoundland and Labrador), or any entity organized in a
foreign jurisdiction that is analogous to any such person or entity; or    

[  ]an entity in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons or companies that are accredited investors.

  

The Selling Shareholder acknowledges and agrees that the Selling Shareholders
may be required by Pubco to provide such additional documentation as may be
reasonably required by Pubco and its legal counsel in determining the Selling
Shareholder’s eligibility to acquire the Pubco Shares under relevant securities
legislation.

 



- 37 -

 



 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
__________________________, 2013.

 

    Signature           Print Name           Title (if applicable)  



 



- 38 -

 

 

SCHEDULE 3

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

DIRECTORS AND OFFICERS OF PRIVECO

 

Directors

 

Matthew Hamilton

Mark Bloom

Jeorg Kleinboeck

Andrew McCarthy

 

Officers

 Matthew Hamilton – President and CEO

Natasha Tsai - CFO

Charles Supapodok – VP Finance

 



- 39 -

 

 

SCHEDULE 4

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE
SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

DIRECTORS AND OFFICERS OF PUBCO

 

Directors:

 

Neil Kleinman 

Jared Robinson

 

Officers:

 

Neil Kleinman, CEO, President, Treasurer, Secretary

 

Jared Robinson, CFO

 



- 40 -

 

  

SCHEDULE 5

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

PRIVECO INTELLECTUAL PROPERTY

 

1.

 

2.

 

3.

 

4.

 

5.

 







- 41 -

 

 

SCHEDULE 6

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

PRIVECO MATERIAL CONTRACTS

 

1. Option Agreement for La Palma Concessions

 



- 42 -

 

 

SCHEDULE 7

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

LIST OF PRIVECO WARRANTHOLDERS CANCELLING WARRANTS

 

Matthew Hamilton    800,000         Mark Bloom   1,600,000         David
Greenway   1,400,000         Steve Elloway   1,400,000 



 



- 43 -

 



 





SCHEDULE 8

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

FORM OF WARRANT CANCELLATION AGREEMENT

 

This letter agreement shall set forth an agreement to terminate a warrant to
acquire ___________ shares of the common stock of Arriba Resources Inc., at
$______ per share granted to you on _______________ (the “Warrant”). The
cancellation of the Warrant is a required condition to closing the proposed
share exchange agreement with Silverstar Mining Corp.

 

1.The Termination

 

It is agreed that the Warrant shall be terminated with no further consequences
to either our company or you and the entry into the share exchange transaction
is sufficient consideration for the cancellation of the Warrant by you.

 

2.Binding Nature

 

This LETTER Agreement is intended by the Parties to constitute an offer and
acceptance of all provisions hereof and shall be fully binding upon the Parties
upon execution of this LETTER Agreement.

 

3.Acceptance BY Fax or Email

 

The delivery of this signature page by facsimile or PDF transmission shall
constitute effective execution and delivery of this Letter Agreement as to the
Parties hereto and may be used in lieu of the original Letter Agreement for all
purposes.

 

Agreed and accepted this ____ day of                               , 2013.

  



      NAME    

 



- 44 -

 





 

SCHEDULE 9

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

LIST OF WARRANTHOLDERS EXCHANGING PRIVECO WARRANTS FOR PUBCO WARRANTS

 

Name of Warrantholder   Priveco Warrants   Pubco
Warrants               Erica Gregan   125,000   25,000   Josephine Gregan  
125,000   25,000   Steven Koppe   125,000   25,000   Dominic Goh   125,000  
25,000   Edelweiss Group Holdings Limited   500,000   100,000   Sam Coatham  
50,000   10,000   Hirokado Kohji   150,000   30,000   Fox Explorations Ltd.  
75,000   15,000   Shawn Gibson   250,000   50,000   John Percival   75,000  
15,000   Christie Pier   100,000   20,000   Mark Bloom     250,000   50,000  
Neil Linder   100,000   20,000  

 



- 45 -

 

 

SCHEDULE 10

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

LIST OF WARRANTHOLDERS RECEVING NEW PUBCO WARRANTS

 

Name of Warrantholder   Number of Warrants Xavier Ducros   40,000 Benoit
Chevalier   40,000 Stephanie Bradshaw   40,000 Jarl Smidt-Olsen   80,000 Gonet &
Cie   80,000 Mexican Resources Ltd.   1,319,852

 



- 46 -

 

 

SCHEDULE 11

TO THE SHARE EXCHANGE AGREEMENT
AMONG SILVERSTAR MINING CORP., ARRIBA RESOURCES INC. AND THE SELLING
SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

LOCK-UP AGREEMENT

 

Re: Lock-up of shares held in Pubco, a Nevada corporation (the “Company”) by
{Name of Shareholder} (the “Shareholder”)

 

The undersigned Shareholder of {number of shares} shares of common stock of the
Company, irrevocably agrees with the Company that, from the date hereof until
one year from the closing (the “Closing”) of the Company’s acquisition of
Priveco with the S.E.A. (such period, the “Restriction Period”), the Shareholder
will not except in accordance with the terms here, offer, sell, contract to
sell, hypothecate, pledge or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Shareholder or any Affiliate of the
Shareholder or any person in privity with the Shareholder or any Affiliate of
the Shareholder, directly or indirectly, in respect of, or establish or increase
a put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the United States Securities Exchange Act of
1934 (each, a “Transfer”) with respect to, any shares of Common Stock or
securities convertible or exchange into shares of Common Stock beneficially
owned, held or hereafter acquired by the Shareholder (the “Securities”) in the
capital of the Company. Beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act. In order to enforce this covenant, the
Company shall have the right impose irrevocable stop-transfer instructions
preventing the Company’s transfer agent from effecting any actions in violation
of this Letter Agreement.

 

Notwithstanding the foregoing, the Shareholder shall be permitted to make the
following Transfers of the shares of the Company’s Common Stock held by the
Shareholder during the Restriction Period expressly in accordance with the
following (collectively, “Permitted Transfers”).

 

For the purposes of this letter agreement, “Permitted Transfer” means, with
respect to any person, (i) a Transfer of securities convertible or exchangeable
into shares Common Stock to an immediate family member or Affiliate of such
person, (ii) if such Person is a limited or general partnership, a Transfer of
securities convertible or exchangeable into shares Common Stock to its partners
in connection with a distribution of securities held by such person to its
partners or (iii) a Transfer of securities convertible or exchangeable into
shares Common Stock with the prior written consent of the Company in a private
transaction exempt from the registration requirements of the Securities Act of
1933, as amended; provided, that each such receiving party to a Permitted
Transfer in clauses (i) through (iii), prior to any such Transfer, executes and
delivers the Company a letter agreement agreeing to be bound in the same manner
as the signatory hereto as to the transferred securities.

 

The Shareholder acknowledges that the execution, delivery and performance of
this Letter Agreement is a material condition to the Company’s ability to obtain
further financing and the Company shall be entitled to specific performance of
the Shareholder’s obligations hereunder. The Shareholder hereby represents that
the Shareholder has the power and authority to execute, deliver and perform this
Letter Agreement, that the Shareholder has received adequate consideration
therefore and that the Shareholder will indirectly benefit from the Company’s
ability to obtain any such additional financing.

 

The Shareholder acknowledges that they have read this document and fully
understand the terms of this Letter Agreement, and acknowledge that this Letter
Agreement has been executed voluntarily after either receiving independent legal
advice, or having been advised to obtain independent legal advice and having
elected not to do so.

 



- 47 -

 

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, and the Shareholder. This
Letter Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada without regard to the principles of conflict of laws. The
Shareholder hereby irrevocably submits to the exclusive jurisdiction of the
State of Nevada, for the purposes of any suit, action or proceeding arising out
of or relating to this Letter Agreement, and hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that (i) it is not
personally subject to the jurisdiction of such court, (ii) the suit, action or
proceeding is brought in an inconvenient forum, or (iii) the venue of the suit,
action or proceeding is improper. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.

 

This Agreement shall be binding on successors and assigns of the Shareholder
with respect to the Securities and any such successor or assign shall enter into
a similar agreement for the benefit of the Company.

 

*** SIGNATURE PAGE FOLLOWS***

 



- 48 -

 



 

This Agreement may be executed in two or more counterparts, all of which when
taken together may be considered one and the same agreement.

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 

SILVERSTAR MINING CORP.

  

Per:



/s/ Neil Kleinman

  Per: /s/ Jared Robinson   Authorized Signatory     Authorized Signatory Name:
Neil Kleinman   Name: Jared Robinson Title: President and Director   Title:
Chief Financial Officer and Director



 


IN WITNESS WHEREOF, the undersigned has executed this Lock-Up Agreement as of
the ___ day of _______________, 2013.

  

If a Corporation, Partnership or Other Entity:   If an Individual:              
    Name of Entity   Signature                   Signature of Authorized
Signatory   Name                   Type of Entity    



 

 

 

 